Citation Nr: 1411699	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  08-30 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the reduction in the evaluation for lumbosacral spine degenerative disc disease from 40 to 20 percent for the period from July 1, 2007 to December 29, 2008, was proper.

2.  Whether the reduction in the evaluation for cervical spine paravertebral myositis from 30 to 20 percent for the period from August 1, 2007 to November 12, 2010 was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel
INTRODUCTION

The Veteran served on active duty from October 1992 to March 1993 and from March 1996 to September 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2007 and May 2007 rating decisions issued by the Regional Office (RO) in San Juan, Puerto Rico.  This matter was previously before the Board in November 2012 at which time the Board affirmed the 20 percent reductions for the Veteran's service connected lumbosacral spine and cervical spine disabilities.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court) and, in a May 2013 Order, the Court granted a joint motion for remand vacating the Board's November 2012 decision and remanding the matter back to the Board.  The matter is once again before the Board.

Effective December 29, 2008, the 40 percent rating for lumbosacral spine degenerative disc disease was restored.  Effective November 12, 2010, the 30 percent rating for cervical spine paravertebral myositis was restored.  There was no appeal taken from those actions.  This appeal as it has been developed is limited to the propriety of the reductions.


FINDINGS OF FACT

1.  In June 2004, the RO granted service connection for degenerative disc disease L5-S1 associated with small central disc and assigned a 40 percent evaluation effective January 23, 2004.

2.  In June 2004, the RO granted service connection for cervicolumbar paravertebral myositis with radiculopathy and assigned a 30 percent evaluation, effective January 23, 2004.

3.  Following an examination in October 2006, the RO notified the Veteran, in January 2007, of its proposal to reduce the evaluation for service-connected degenerative disc disease L5-S1 associated with small central disc to 20 percent, and the evaluation for cervicolumbar paravertebral myositis with radiculopathy to 20 percent.

4.  By an April 2007 rating decision, the RO implemented the rating reduction to 20 percent for service-connected degenerative disc disease L5-S1 associated with small central disc, effective July 1, 2007.  Sustained improvement was not shown.

5.  By a May 2007 rating decision, the RO implemented the rating reduction to 20 percent for service-connected cervicolumbar paravertebral myositis with radiculopathy, effective August 1, 2007.  Sustained improvement was not shown.


CONCLUSIONS OF LAW

1.  Restoration of a 40 percent evaluation for the Veteran's service-connected degenerative disc disease L5-S1 associated with small central disc is warranted for the period from July 1, 2007 to December 29, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.13, 4.71a, Diagnostic Code 5237 (2013).

2.  Restoration of a 30 percent evaluation for the Veteran's service-connected cervicolumbar paravertebral myositis with radiculopathy is warranted for the period from August 1, 2007 to November 12, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.13, 4.71a, Diagnostic Codes 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Congress has provided that a claimant's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  The Court has consistently held that when the RO reduces a disability rating without following the applicable regulations, the reduction is void ab initio. See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); see also Brown v. Brown, 5 Vet. App. 413, 421 (1993).  These provisions impose a clear requirement that VA rating  reduction be based upon review of the entire history of a claimant's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a claimant's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421; see also Faust v. West, 13 Vet. App. 342, 250 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections as set forth in 38 C.F.R. § 3.344.  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2013). 

Here, the Veteran contends that the reduction from 40 to 20 for his service connected lumbosacral disability and from 30 to 20 percent for his service connected cervical disability were not warranted.  Rather, he asserts in the October 2008 substantive appeal that these disabilities have actually worsened.

As noted above, 38 C.F.R. § 3.105(e) requires the issuance of a rating decision proposing the reduction or discontinuance and setting out all material facts and reasons underlying the proposal.  The appellant must be notified at her last address of record, and be provided 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.

The Veteran in this case was informed of the proposed reductions in a January 2007 letter.  He was further informed that he could present evidence and was entitled to a hearing.  He was afforded 60 days to respond.  He did not respond.  Thereafter, the RO promulgated a rating decision in April 2007 for his service connected lumbar spine disability, and in May 2007 for his service connected cervical spine disability, implementing the proposed reductions.  These reductions were made effective July 1, 2007 for his service connected lumbar spine disability and August 1, 2007 for his service connected cervical spine disability.

Based on this history, the Board finds that the appellant was properly notified of the proposed rating reductions, in conformity with the provisions of 38 C.F.R. § 3.105(e).  As to these issues, then, the RO properly applied the regulations concerning the procedure for notification of reductions in ratings.  The question that remains is whether the RO correctly applied the substantive law and regulations regarding the reductions.

In essence, as explained above, the law requires that the service-connected disability must have demonstrated improvement in order for an assigned rating to be reduced.  38 C.F.R. § 4.13.  

As the ratings in effect prior to the reductions (i.e. 40 percent for the service connected lumbar disability and 30 percent for the service-connected cervical disability, both effective as of January 23, 2004), were not in effect for more than five years, the provisions of 38 C.F.R. § 3.344 do not apply.

As noted, the Veteran was afforded a VA examination in October 2006 where he complained of worsening back and neck pain since his last evaluation.  Range of motion findings for the lumbar spine revealed forward flexion to 39 degrees, extension to 12 degrees, lateral bending left and right to 20 degrees and right and left rotation to 20 degrees.  All of these findings were demonstrated with pain.  Cervical findings revealed flexion to 29 degrees, extension to 25 degrees, right and left lateral bending to 25 degrees and right and left rotation to 45 degrees.  These findings were likewise demonstrated with pain.  The findings formed the basis of the RO's proposal to reduce the Veteran's lumbar and cervical spine disability ratings.  The examiner also relayed the Veteran's report that he lost one month of work in August 2005 due to neck and back pain and approximately two weeks of work in June or July 2005.  However, this report does not specifically address whether the Veteran's lumbar and cervical spine disabilities had improved since his last VA examination in 2004 and it additionally failed to specify whether such improvement actually reflected improvement in the ability to function under the ordinary conditions of life and work.  This is particularly important in light of the Veteran's assertions that these conditions had actually worsened since his last evaluation.  

The Board recognizes that, in implementing the proposed rating reduction, the RO relied on the October 2006 range of motion findings which showed that his service-connected lumbar and cervical spine disabilities no longer met the criteria for 40 and 30 percent ratings respectively under Code 5237.  However, thorough review of the April 2007 and May 2007 rating decisions (and subsequent adjudications, including the August 2008 statements of the case and the December 2010 supplemental statement of the case) reveal that the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.  See 38 C.F.R. §§ 4.10, 4.13; Brown v. Brown, 5 Vet. App. 413, 421 (1993).  The RO's failure to make such a determination in this case renders the reductions improper.  Thus, the reductions from 40 to 20 percent (for service connected lumbosacral spine degenerative disc disease) and from 30 to 20 percent (for service connected cervical spine paravertebral myositis) are void. 

As explained above, the Court has held that where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  See Schafrath, supra.  Such action is required in the instant case. Accordingly, the previously assigned 40 percent rating for the service-connected lumbosacral spine degenerative disc disease is restored for the period from July 1, 2007 to December 29, 2008, and the previously assigned 30 percent rating for the service-connected cervical spine paravertebral myositis is restored for the period from August 1, 2007 to November 12, 2010.  


ORDER

Reduction of a 40 percent rating for service-connected lumbosacral spine degenerative disc disease to 20 percent for the period from July 1, 2007 to December 29, 2008 was improper; restoration of a 40 percent rating for this period is granted.

Reduction of a 30 percent rating for service-connected cervical spine paravertebral myositis to 20 percent for the period from August 1, 2007 to November 12, 2010 was improper; restoration of a 30 percent rating for this period is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


